                              UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION

In re:      SERGIO ROLDAN                                                &DVH1R5:17-bk-50794
            ADRIANA M BUENAVENTURA                                       
                                                                         
Debtor(s)                                                                


                                   TRUSTEE¶S FINAL REPORT (TFR)

         The undersigned trustee hereby makes this Final Report and states as follows:

       $SHWLWLRQXQGHU&KDSWHU7 of the United States Bankruptcy Code was filed on 04/03/2017
The undersigned trustee was appointed on 01/04/2018.

         7KHWUXVWHHIDLWKIXOO\DQGSURSHUO\IXOILOOHGWKHGXWLHVHQXPHUDWHGLQ86&

         $OOVFKHGXOHGDQGNQRZQDVVHWVRIWKHHVWDWHKDYHEHHQUHGXFHGWRFDVKUHOHDVHGWRWKHGHEWRU
DVH[HPSWSURSHUW\SXUVXDQWWR86&RUKDYHEHHQRUZLOOEHDEDQGRQHGSXUVXDQWWR86&
$QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHGLVSRVLWLRQRIDOOSURSHUW\RIWKHHVWDWH
is attached as Exhibit A.


         7KHWUXVWHHUHDOL]HGWKHJURVVUHFHLSWVRI                     $         600,150.67
                           Funds were disbursed in the following amounts:

                           Payments made under an
                           LQWHULPGLVWULEXWLRQ                                   466,500.00
                           Administrative expenses                                     31,548.43
                           Bank service fees                                              319.04
                           Other payments to creditors                                      0.00
                           Non-estate funds paid to 3rd Parties                             0.00
                           Exemption paid to the debtor                                     0.00
                           Other payments to the debtor                                     0.00
                           Leaving a balance on hand of ï                   $         101,783.20
The remaining funds are available for distribution.

        $WWDFKHGDVExhibit B is a cash receipts and disbursements record for each estate bank
account.

         ï 7KHEDODQFHRIIXQGVRQKDQGLQWKHHVWDWHPD\FRQWLQXHWRHDUQLQWHUHVWXQWLOGLVEXUVHG7KHLQWHUHVW
HDUQHGSULRUWRGLVEXUVHPHQWZLOOEHGLVWULEXWHGSURUDWDWRFUHGLWRUVZLWKLQHDFKSULRULW\FDWHJRU\7KHWUXVWHHPD\
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.




 UST Form 101-7-TFR (05/1/2011)
Case: 17-50794          Doc# 68        Filed: 01/06/21        Entered: 01/06/21 16:20:51               Page 1 of 15
         7KHGHDGOLQHIRUILOLQJQRQJRYHUQPHQWDOFODLPVLQWKLVFDVHZDV04/19/2018 and the deadline
for filing governmental claims was 09/30/2017$OOFODLPVRIHDFKFODVVZKLFKZLOOUHFHLYHDGLVWULEXWLRQ
KDYHEHHQH[DPLQHGDQGDQ\REMHFWLRQVWRWKHDOORZDQFHRIFODLPVKDYHEHHQUHVROYHG,IDSSOLFDEOHD
claims analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

         7KH7UXVWHH¶s proposed distribution is attached as Exhibit D.

       3XUVXDQWWR86& D WKHPD[LPXPFRPSHQVDWLRQDOORZDEOHWRWKHWUXVWHHLV
$33,257.537RWKHH[WHQWWKDWDGGLWLRQDOLQWHUHVWLVHDUQHGEHIRUHFDVHFORVLQJWKHPD[LPXP
compensation may increase.

         The trustee has received $0.00 as interim compensation and now requests the sum of $29,755.00,
for a total compensation of $29,755.00.ð ,QDGGLWLRQWKHWUXVWHHUHFHLYHGUHLPEXUVHPHQWIRUUHDVRQDEOH
and necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $103.30,
for total expenses of $103.30.ð

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.




Date: 01/03/2021                                        By: /s/ Kari S Bowyer
                                                                                       Trustee




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




        ð If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee¶s Proposed Distribution (Exhibit D)




 UST Form 101-7-TFR (05/1/2011)
Case: 17-50794          Doc# 68        Filed: 01/06/21         Entered: 01/06/21 16:20:51               Page 2 of 15
                                                                                    FORM 1                                                                                                    Exhibit A
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                              Page: 1
                                                                                 ASSET CASES
Case Number:   17-50794 MEH                                                                                      Trustee:                        Kari S Bowyer
Case Name:     SERGIO ROLDAN                                                                                     Filed (f) or Converted (c):     04/03/17 (f)
               ADRIANA M BUENAVENTURA                                                                             D 0HHWLQJ'DWH           05/02/17
Period Ending: 01/03/21                                                                                          Claims Bar Date:                04/19/18

                                        1                                         2                             3                          4                      5                       6
                                                                                                       Estimated Net Value                                                           Asset Fully
                                                                               Petition/          (Value Determined By Trustee,         Property             Sale/Funds           Administered (FA)/
                                Asset Description                            Unscheduled             Less Liens, Exemptions,          Abandoned              Received by           Gross Value of
 Ref #               (Scheduled And Unscheduled (u) Property)                   Values                   and Other Costs)          2$  D $EDQGRQ         the Estate          Remaining Assets

  1      2009 Toyota Camry, 76K/Good miles, Location: 4400 The                        9,005.00                              0.00                                           0.00          FA
         Woods Drive., #1901, San Jose CA 95136. Entire property
         value: $9,005.00
  2      Furniture & Household Goods Location: 4400 The Woods                         2,000.00                              0.00                                           0.00          FA
         Drive., #1901, San Jose CA 95136
  3      Clothing Location: 4400 The Woods Drive., #1901, San Jose                     500.00                               0.00                                           0.00          FA
         CA 95136
  4      Checking: Checking Account (ending #5653) US Bank San                         100.00                               0.00                                           0.00          FA
         Jose, CA
  5      First Deed of Trust/Second against 1050 Ortega Circle, Gilroy,            165,000.00                        210,000.00                                            0.00          FA
         CA 95020 (u)
  6      1050 Ortega Circle, Gilroy CA: Estate became titled owner after           660,000.00                        102,000.00                                    590,000.00            FA
         default on deed (u)
         Claim against sale proceeds by BofA= current settlement
         $369,000 (subject to BK court approval);
         Claim by David Hammerslough against sale proceeds
         $120,000- still in process of negotiating settlement
  7      Compromise re deed of Trust on Orgega (u)                                 160,000.00                        160,000.00                                       10,000.00          FA
         Notice and compromise filed (Dkt 31/32) Order authorizing
         compromise Dkt 35
  8      Void                                                                              0.00                             0.00                                           0.00          FA

TOTALS (Excluding Unknown Values)                                                 $996,605.00                      $472,000.00                                   $600,000.00                     $0.00
Major activities affecting case closing:
04/25/17 Review case for upcoming MOC; need answers to questions. If get them then NDR.
05/02/17 Initial MOC scheduled.
05/03/17 Report of no distribution filed;
05/27/17 Received amended claims- shows over 1 million in tax debt for the tax years of 2005-2014, which supports what the debtor's testified to at the scheduled meeting of creditors.
07/06/17 Bankruptcy case closed.
11/9/17 Received message from Debtor's counsel that there is a significant asset that he just learned about and I may want to reopen case. Investigate
11/15/17 Spoke with Hamerslough's office re debtors' deed of trust against real property 1050 Ortega Circle, Gilroy (Birmingham- titled owners) both Debtor's counsel and Hamerslough were unaware of
the BK filing. Provided detail. Forward request to reopen case to UST's office.
01/04/18 Confirmed reappointment as Trustee; contacted G. Kleiner re representation of the estate.
02/13/18 Received and reviewed draft agreement for sale of interest in underlying note
1/23/18 Contact real estate agent re value of the property, need payoffs for all secured parties.
1/25/18 Review and approved potential application to employ real estate agent in the underlying Birmingham bankruptcy.
2/2/18 Structure settlement on claim against the Birmingham's property.
2/21/18 Deadline for initial payment of settlement due yesterday, not received.
                                  Case: 17-50794                Doc# 68     Filed: 01/06/21           Entered: 01/06/21 16:20:51                   Page 3 of 15
                                                                                   FORM 1                                                                                                          Exhibit A
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                   Page: 2
                                                                                ASSET CASES
3/1/18 Confirmed Birmingham will not consummate settlement
3/21/18 Birmingham amended Chapter 13 plan, file objection.
03/28/18 Update to court re status of case (Dkt 26)
4/4/18 Confirm continued hearing date on TRO by secured lender BofA who disagrees with Roldan lien status
04/26/18 Submit criminal referral UST's office.
05/14/18 Review status of TRO in state court re right to foreclose on underlying real property.
06/15/18 TRO re foreclosure; TRO denied can foreclose on underlying RP
06/20/18 Foreclosure sale complete; move to employ agent to sell underlying real property, opposed by bank due to title issue
06/26/18 File application to employ real estate agent (Dkt 27), Order approving (Dkt 28)
06/28/18 Seek agreement with Birmingham re purchase of estate's interest in underlying real property.
07/23/18 Review email with Birmingham/Whalen's counsel re settlement.
08/15/18 Phone conference with counsel re eviction of Birminghams; Email to eviction attorney requesting conference to discuss case, email sent through firm website- copied email in notes.
08/20/18 Received return VM from Tom's office, returned call and left vm (.3)
08/27/18 Ex Parte application to employ special counsel (UD Attorney)- Dkt 30
09/06/18 Confirmed order entered re employment of special counsel (Dkt 30)
09/14/18 Confirmed BofA has an escrow account and insurance is on the property (proof of claim in Birmingham)
09/28/18 Put insurance on property for benefit of the bankruptcy estate.
10/18/18 confirmed Birmingham's contesting UD- phone conference to determine process going forward
10/24/18 Round trip to superior court for UD trial/settlement. Tentative settlement reached.
10/31/18 Round trip to superior court for continued UD trial. Settlement obtained.
11/2/18 Notice and opportunity for hearing re settlement concerning real property (Dkt 31/32)
11/28/18 Confirmed order authorizing settlement re real property entered (Dkt 35)
12/18/18 Confirmed with Birminham's counsel that the loan against the Birmingham property is current.
12/20/18 Confirmed the Birmingham;s are in default of their Ch 13 plan.
1/3/19 Confirmed mortgage is current and Birmingham's are performing pursuant to settlement.
1/23/19 Confirmed mortgage is current and Birmingham's are performing pursuant to settlement.
2/4/19 Email to Birmingham's counsel confirming balloon due date and grace period
2/21/19 Settlement due- not paid. Contact Special Counsel re eviction.
2/23/19 Email to accountant re potential tax issues with sale.
2/26/19 Follow-up hearing on UD to have order entered.
03/05/19 Stipulation for UD- need to obtain possession of property. Speak with Sheriff re time for eviction- coordinate with Andy re possession.
03/08/19 Review sign and return Ortega listing agreements
03/28/19 Accept offer made on Ortega property.
04/03/19 Confirmed motion to sell property filed (Dkt 37/38)
05/16/19 Receive sale funds and final seller's statement.
05/27/19 Received increased tax assessment based on transfer of ownership. Send to accountant and title company re required payment or not.
05/31/19 Confirmed supplemental tax payment needs to be paid. Counsel to prepare ex-parte application to pay,
06/04/19 Confirmed decl signed to pay increased tax assessment. Need to delay filing of report of sale until amended final seller's statement can be provided.
06/21/19 Email to title re updates seller's statement so I can file report of sale ;
06/30/19 Trustee's report of sale filed (Dkt 55); Need to resolve claims against sale proceeds for Hamerslough lien which is cross-collateralized in property that is in Chapter 13 (Birmingham) and BofA
lien which attached to sale proceeds.
07/10/19 Confirm agreement on settlement amount with BofA- receive settlement for review.
07/26/19 Confirm analysis of no tax obligation ±based on accountants prior email.
08/01/2019 Email from bank¶s counsel re term in settlement agreement
08/19/2019 Email to counsel in related Chapter 13 regarding relief from stay action in property secured creditor (debtor¶s real estate attorney) retains an interest in.
09/23/19 Received signed return to settlement agreement- BofA Claim.
09/26/2019 Notice and motion filed to pay BofA lien claim against sale proceeds (Dkt 56)
10/23/2019 Order authorizing settlement filed ±prepare payment. (dkt 60)
11/7/19 Email to counsel in related Chapter 13 re sale of property to pay Roldan/Hamerslough lien. No post-petition payments made. See if property can be sold.
11/15/2019 Further email to counsel for Birmingham (Chapter 13) re lien and payoff.
11/27/2019 Email to bank¶s counsel re failure to cash settlement check. (
12/3/2019 Email to Stan (Chapter 13 counsel) re motion to dismiss Chapter 13.
12/16/2019 Confirm settlement for minimal amount on property secured by lien- unlikely to perform.
12/26/2019 Debtor files opposition to Chapter 13 dismissal- still no response for settlement payment.
1/24/2020 Email to Hamerslough trying to resolve claim.
                                  Case: 17-50794              Doc# 68         Filed: 01/06/21            Entered: 01/06/21 16:20:51                   Page 4 of 15
                                                                                  FORM 1                                                                                                         Exhibit A
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                  Page: 3
                                                                               ASSET CASES
2/24/2020 Confirmed email between parties trying to reach settlement.
3/20/2020 Forward email to secured creditor re claim and motion to dismiss Chapter 13
04/14/20 Phone conference with counsel re settlement of Hammerslough lien to close case.
07/09/2020 Still trying to get Hammerslough lien paid off through Chapter 13 and determine lien on estate funds. Email to counsel re status. Improper lien put on 3rd party property that would reduce
Hammerslough lien- need to wait to see what happens. Contact bank about reduction of bank fees because 125k fees are not estate funds.
7/29/2020 Received message that Birmingham has received an appraisal and is seeking refining to pay off loan.
8/21/2020 Provide secured creditor Hammerslough information on case.
09/15/2020 Phone conversation with counsel re moving case forward
09/27/2020 Review Richard's fees and sign approval- return
09/30/2020 Review, sign and return compromise on the Hammerslough Lien; Receive, review, sign and return estate tax return
10/28/2020 Court entered order approving settlement on Hammerslough's Lien; Mail check.
11/5/2020 Received counsel's fee application- he will take a reduction we need to see how much.
11/6/2020 Ran proposed distribution and sent to counsel for review
11/9/2020 Confirmed fee applications filed.
11/29/2020 Finalize and submit TFR
1/3/2021 Updated TFR to include payment for filing fee- resubmit.


Initial Projected Date of Final Report (TFR): March 15, 2020                                          Current Projected Date of Final Report (TFR): November 29, 2020 (Actual)

               January 03, 2021                                                                                         /s/ Kari S Bowyer
                    Date                                                                                                Kari S Bowyer




                                  Case: 17-50794             Doc# 68          Filed: 01/06/21           Entered: 01/06/21 16:20:51                   Page 5 of 15
                                                                      Form 2                                                                                                    Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                     Page: 1

Case Number:          17-50794 MEH                                                                Trustee:                Kari S Bowyer
Case Name:            SERGIO ROLDAN                                                               Bank Name:              Rabobank, N.A.
                      ADRIANA M BUENAVENTURA                                                      Account:                ******9400 - Checking
Taxpayer ID#:         **-***9402                                                                  Blanket Bond:           $53,535,167.00 (per case limit)
Period Ending:        01/03/21                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                    6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $            Account Balance

10/31/18   Asset #7   Birmingham                         Birmingham Installment payment                      1249-000              10,000.00                               10,000.00

12/13/18     101      Todd Rothbard, Attorney At Law     Legal Fees incurred for special counsel; order      3210-600                                   2,400.00                7,600.00
                                                         approving payment Dkt 35;

12/13/18     102      Todd Rathbard, Attorney At Law     Expenses for Special Counsel; Paid pursuant         3220-610                                       584.36              7,015.64
                                                         to Court Order Dkt 35

12/13/18     103      Trustee Insurance Agency           Invoice 10890; 09/28/18-12/31/18; Paid              2420-000                                       650.73              6,364.91
                                                         Pursuant to Court Order Dkt 35

01/15/19     104      Trustee Insurance Agency           Invoice #11252 for 1050 Ortega Cir., Gilroy;        2420-750                                       210.00              6,154.91
                                                         Paid pursuant to court order [Dkt 35]

01/18/19     105      International Sureties, LTD        Term 01/01/19-01/01/20 Bond Premium                 2300-000                                         2.44              6,152.47

01/28/19     106      Trustee Insurance Agency           Invoice 11390 for 2/1/19-03/01/19; Paid             2420-750                                       210.00              5,942.47
                                                         pursuant to court order Dkt 35

03/27/19     107      Trustee Insurance Agency           Invoice 11642 insurance for 1050 Ortega             2420-750                                       420.00              5,522.47
                                                         Circle, Gilroy, CA (03/1/19-05/01/19) Paid
                                                         pursuant to ct. order (Dkt 35)

05/16/19              Cornerstone Title Company          CORNERSTONE TITLE                                                       567,731.72                               573,254.19
                                                         20190516L2B76Y1C00 1706

05/16/19   Asset #6   Cornerstone Title Company          Sale of underlying real                  590,000.00 1210-000                                                     573,254.19
                                                         property after foreclosure on
                                                         lien.




                            Case: 17-50794            Doc# 68     Filed: 01/06/21          Entered: 01/06/21 16:20:51                  Page 6 of 15
                                                                      Form 2                                                                                                  Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                  Page: 2

Case Number:          17-50794 MEH                                                                 Trustee:                Kari S Bowyer
Case Name:            SERGIO ROLDAN                                                                Bank Name:              Rabobank, N.A.
                      ADRIANA M BUENAVENTURA                                                       Account:                ******9400 - Checking
Taxpayer ID#:         **-***9402                                                                   Blanket Bond:           $53,535,167.00 (per case limit)
Period Ending:        01/03/21                                                                     Separate Bond:          N/A

   1             2                    3                                           4                                                 5                    6                7

 Trans.    Check or                                                                                            Uniform           Receipts          Disbursements      Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                    $         Account Balance

05/16/19              County Taxes Prepaid               County Taxes (Paid)                          150.67 1224-000                                                   573,254.19
                                                         589.800/6 mos 05/15/19 to
                                                         07/01/19

05/16/19              First American Home warranty       Home Warranty To First                      -440.00 2500-000                                                   573,254.19
                                                         American Home Warranty

05/16/19              Intero Real Estate                 Listing Commission to Intero              -14,750.00 3510-000                                                  573,254.19
                                                         Real Estate 2.5%

05/16/19              County of Santa Clara              Documentary Transfer Tax-                   -649.00 2500-000                                                   573,254.19
                                                         County

05/16/19              Cornerstone Title                  Owner's coverage                           -1,718.00 2500-000                                                  573,254.19

05/16/19              Cornerstone Title                  Notary Fee                                   -45.00 2500-000                                                   573,254.19

05/16/19              Cornerstone Title                  Escrow Fee                                  -970.00 2500-000                                                   573,254.19

05/16/19                                                 National Hazard Disclosure to               -123.95 2500-000                                                   573,254.19
                                                         JCP LGS

05/16/19                                                 Sub-recon (Recording)                       -203.00 2420-000                                                   573,254.19

05/16/19                                                 Order- Recording                             -40.00 2500-000                                                   573,254.19

05/16/19              Andy Buchanan For funds            Reimbursement to A.                         -980.00 2500-000                                                   573,254.19
                      advanced                           Buchanan for prepaid invoice
                                                         to HomeGuard. (Inspection
                                                         Report)



                            Case: 17-50794            Doc# 68     Filed: 01/06/21           Entered: 01/06/21 16:20:51                  Page 7 of 15
                                                                      Form 2                                                                                                     Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                     Page: 3

Case Number:          17-50794 MEH                                                                Trustee:                Kari S Bowyer
Case Name:            SERGIO ROLDAN                                                               Bank Name:              Rabobank, N.A.
                      ADRIANA M BUENAVENTURA                                                      Account:                ******9400 - Checking
Taxpayer ID#:         **-***9402                                                                  Blanket Bond:           $53,535,167.00 (per case limit)
Period Ending:        01/03/21                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                    6                    7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $             Account Balance

05/16/19              Andy Buchanan for Funds            Reimbursement to                          -2,500.00 2500-000                                                      573,254.19
                      advanced to Talisa Manu Hauling    A.Bucanan for advanced
                                                         funds (Property Clean-up) by
                                                         Talisa Manu Hauling Services

05/20/19     108      Trustee Insurance Agency           Final Payment (Invoice 11764); Cancellation         2420-000                                       117.47         573,136.72
                                                         effective 05/17/19; 1050 Ortega Cir, Gilroy

06/10/19     109      Cornerstone Title Company          1050 Ortega Circle, Gilroy Ca. (APN 808-27-         2820-000                                   5,299.86           567,836.86
                                                         008); Supplemental Property Tax (Court order
                                                         approving Dkt 54)

06/24/19              CORNERSTONE TITLE                  Reassessed Property taxes ( paid Court Order        2820-000                                       -819.90        568,656.76
                      20190624L2B76Y1C00 3151            DKt. 52); adjusted due to sale date and refund
                                                         on overpayment.

08/07/19              Transfer Debit to Metropolitan     Transition Debit to Metropolitan Commercial         9999-000                                 568,656.76                    0.00
                      Commercial Bank acct 39100739      Bank acct 3910073964


                                                                                ACCOUNT TOTALS                                   577,731.72           577,731.72                   $0.00
                                                                                   Less: Bank Transfers                                0.00           568,656.76

                                                                                Subtotal                                         577,731.72             9,074.96
                                                                                   Less: Payment to Debtors                                                 0.00

                                                                                NET Receipts / Disbursements                    $577,731.72            $9,074.96




                            Case: 17-50794            Doc# 68     Filed: 01/06/21          Entered: 01/06/21 16:20:51                  Page 8 of 15
                                                                      Form 2                                                                                                  Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                  Page: 4

Case Number:          17-50794 MEH                                                               Trustee:                Kari S Bowyer
Case Name:            SERGIO ROLDAN                                                              Bank Name:              Metropolitan Commercial Bank
                      ADRIANA M BUENAVENTURA                                                     Account:                ******3964 - Checking Account
Taxpayer ID#:         **-***9402                                                                 Blanket Bond:           $53,535,167.00 (per case limit)
Period Ending:        01/03/21                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

08/07/19              Transfer Credit from Rabobank,     Transition Credit from Rabobank, N.A. acct         9999-000            568,656.76                              568,656.76
                      N.A. acct 5021369400               5021369400

10/17/19              Metropolitan Commercial Bank       Account Closeout Transfer Adjustment               9999-000                                 568,656.76                  0.00


                                                                               ACCOUNT TOTALS                                   568,656.76           568,656.76                 $0.00
                                                                                  Less: Bank Transfers                          568,656.76           568,656.76

                                                                               Subtotal                                                   0.00              0.00
                                                                                  Less: Payment to Debtors                                                  0.00

                                                                               NET Receipts / Disbursements                            $0.00               $0.00




                            Case: 17-50794            Doc# 68     Filed: 01/06/21         Entered: 01/06/21 16:20:51                  Page 9 of 15
                                                                      Form 2                                                                                                     Exhibit B

                                                      Cash Receipts and Disbursements Record                                                                                     Page: 5

Case Number:          17-50794 MEH                                                                Trustee:                Kari S Bowyer
Case Name:            SERGIO ROLDAN                                                               Bank Name:              Signature Bank
                      ADRIANA M BUENAVENTURA                                                      Account:                ******2292 - Checking
Taxpayer ID#:         **-***9402                                                                  Blanket Bond:           $53,535,167.00 (per case limit)
Period Ending:        01/03/21                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                    6                    7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $             Account Balance

10/17/19              Signature Bank                     Account Opening Deposit Adjustment                  9999-000            568,656.76                                568,656.76

11/09/19     1001     Bank of America                    Settlement re Disputed Lien Bank of America.        7100-000                                 369,000.00           199,656.76
                                                         Court Approval Dkt. 60

01/31/20     1002     International Sureties, LTD        Bond # 016048574                                    2300-000                                        54.52         199,602.24

06/30/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                       340.30         199,261.94

07/10/20              Signature Bank                     Bank fees reversal                                  2600-000                                       -340.30        199,602.24

11/02/20              Signature Bank                     Bank and Technology Services Fee                    2600-000                                       319.04         199,283.20

11/03/20     1003     Rossi, Hammerslough, Reischl       Interest on claim at 10%; settlement of claim       4120-000                                  97,500.00           101,783.20
                                                         filed Dkt 62 order approving Dkt 66


                                                                                ACCOUNT TOTALS                                   568,656.76           466,873.56          $101,783.20
                                                                                   Less: Bank Transfers                          568,656.76                 0.00

                                                                                Subtotal                                                   0.00       466,873.56
                                                                                   Less: Payment to Debtors                                                 0.00

                                                                                NET Receipts / Disbursements                           $0.00         $466,873.56


                                                                                                                                     Net               Net                  Account
                                                                                     TOTAL - ALL ACCOUNTS                          Receipts       Disbursements             Balances
                                                                                     Checking # ******2292                                 0.00       466,873.56           101,783.20
                                                                                     Checking # ******3964                                 0.00               0.00                  0.00
                                                                                     Checking # ******9400                       577,731.72             9,074.96                    0.00
                                                                                                                                $577,731.72          $475,948.52          $101,783.20

                             Case: 17-50794           Doc# 68       Filed: 01/06/21 Entered: 01/06/21 16:20:51                         Page 10 of
                                                                                  15
Printed: 01/03/21                                                                                                               Page: 1

                                                           Exhibit C
                                                        Claims Register
                                          Case: 17-50794-MEH             SERGIO ROLDAN

Total Proposed Payment: $101,783.20                                                                           Claims Bar Date: 04/19/18
  Claim     Claimant Name /                    Claim Type /       Claim Ref. /          Amount Filed /      Paid to Date /       Claim
 Number     Category, Priority                 Date Filed         Notes                     Allowed             Proposed        Balance
            Trustee Insurance Agency         Admin Ch. 7                                       $768.20            $768.20          $0.00
            2813 West Main                   12/13/18                                          $768.20              $0.00
            Kalamazoo, MI 49006
            2420-00 Costs to Secure/Maintain Property (E.g., casualty insurance, locksmith, repairs), 200
            Todd Rathbard, Attorney At Law    Admin Ch. 7                                       $584.36           $584.36          $0.00
            100 Saratoga Ave., Suite 200      12/13/18                                          $584.36             $0.00
            Santa Clara, CA 95051
            3220-61 Special Counsel for Trustee Expenses, 200
            Todd Rothbard, Attorney At Law    Admin Ch. 7                                     $2,400.00         $2,400.00          $0.00
            100 Saratoga Ave., Suite 200      12/13/18                                        $2,400.00             $0.00
            Santa Clara, CA 95051
            3210-60 Special Counsel for Trustee Fees, 200
            Kokjer, Pierotti, Maiocco & Duck Admin Ch. 7                                        $109.19             $0.00       $109.19
            LLP
            333 Pine St., 5th Floor          09/27/20                                           $109.19           $109.19
            San Francisco, CA 94104
            3420-00 Accountant for Trustee Expenses (Other Firm), 200
            Rossi, Hammerslough, Reischl    Secured                                     $110,000.00            $97,500.00          $0.00
            1960 The Alameda, Unit 200      09/30/20                                     $97,500.00                 $0.00
            San Jose, CA 95126                               Settlement of claim- approved by court.
            4120-00 Real Estate--Non-consensual Liens (judgments, mechanics liens), 100
            Rincon Law LLP                    Admin Ch. 7                                    $75,185.00             $0.00     $67,868.16
            Attn: Gregg Kleiner               11/06/20                                       $67,868.16        $67,868.16
            200 California Street, Suite 400
            San Francisco , CA 94111
            3210-00 Attorney for Trustee Fees (Other Firm), 200
            Rincon Law LLP                   Admin Ch. 7                                        $679.05             $0.00       $679.05
            Attn: Gregg Kleiner              11/06/20                                           $679.05           $679.05
            200 California Street, Suite 400
            San Francisco , CA 94111
            3220-00 Attorney for Trustee Expenses (Other Firm), 200
            Clerk of the Bankruptcy Court      Admin Ch. 7                                   $245.00              $0.00         $245.00
            450 Golden Gate Ave.               01/03/21                                      $245.00           $245.00
            Mail Box 36099
            San Francisco, CA 94102                             Fee to re-open Chapter 7 Case; Pursuant to Order Dkt 14
            2700-00 Clerk of the Court Costs (includes adversary and other filing fees), 200
    1-2     FRANCHISE TAX BOARD            Unsecured                                       $689,053.18              $0.00    $689,053.18
            BANKRUPTCY SECTION MS          01/26/18                                        $689,053.18              $0.00
            A340
            PO BOX 2952
            SACRAMENTO, CA 95812-2952
            7100-00 *HQHUDO8QVHFXUHG D  , 610




            Case: 17-50794          Doc# 68       Filed: 01/06/21 Entered: 01/06/21 16:20:51                    Page 11 of
                                                                15
Printed: 01/03/21                                                                                                         Page: 2

                                                         Exhibit C
                                                      Claims Register
                                        Case: 17-50794-MEH           SERGIO ROLDAN

Total Proposed Payment: $101,783.20                                                                     Claims Bar Date: 04/19/18
  Claim     Claimant Name /                  Claim Type /     Claim Ref. /           Amount Filed /   Paid to Date /      Claim
 Number     Category, Priority               Date Filed       Notes                      Allowed          Proposed       Balance
    1-2     FRANCHISE TAX BOARD             Priority                                      $9,659.99           $0.00     $9,659.99
            BANKRUPTCY SECTION MS           01/26/18                                      $9,659.99           $0.00
            A340
            PO BOX 2952
            SACRAMENTO, CA 95812-2952
            5800-00 Claims of Governmental Units, 570
  BOND      International Sureties, LTD      Admin Ch. 7                                     $0.00            $2.44         $0.00
            701 Poydras Street               01/18/19                                        $2.44            $0.00
            New Orleans, LA 70139
            2300-00 Bond Payments, 200
   DKT      Kokjer, Pierotti, Maiocco & Duck Admin Ch. 7                                  $3,023.50           $0.00     $3,023.50
            LLP
            333 Pine St., 5th Floor          09/27/20                                     $3,023.50       $3,023.50
            San Francisco, CA 94104
            3410-00 Accountant for Trustee Fees (Other Firm), 200
   FEE      Kari S. Bowyer                 Admin Ch. 7                                  $33,257.53            $0.00    $29,755.00
            P.O. Box 700096                06/10/19                                     $29,755.00       $29,755.00
            San Jose, CA 95170
            2100-00 Trustee Compensation, 200
    TE      Kari S. Bowyer                   Admin Ch. 7                                   $103.30            $0.00       $103.30
            P.O. Box 700096                  06/30/19                                      $103.30          $103.30
            San Jose, CA 95170
            2200-00 Trustee Expenses, 200

                                                                       Case Total:      $901,751.37     $101,255.00    $800,496.37




            Case: 17-50794        Doc# 68       Filed: 01/06/21 Entered: 01/06/21 16:20:51                Page 12 of
                                                              15
                                     TRUSTEE¶S PROPOSED DISTRIBUTION
                                                                                                                   Exhibit D

               Case No.:         17-50794-MEH
               Case Name:        SERGIO ROLDAN
               Trustee Name:     Kari S Bowyer
                                                       Balance on hand:                                     $    101,783.20

               Claims of secured creditors will be paid as follows:
Claim                                                 Claim         Allowed Amount Interim Payments             Proposed
No.         Claimant                                 Asserted           of Claim         to Date                Payment
            Rossi, Hammerslough, Reischl               110,000.00          97,500.00            97,500.00              0.00

                                                Total to be paid to secured creditors:                  $              0.00
                                                Remaining balance:                                      $        101,783.20

               Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments       Proposed
Reason/Applicant                                                    Total Requested            to Date          Payment
Trustee, Fees - Kari S. Bowyer                                             29,755.00                 0.00         29,755.00
Trustee, Expenses - Kari S. Bowyer                                             103.30                0.00            103.30
Attorney for Trustee, Fees - Rincon Law LLP                                67,868.16                 0.00         67,868.16
Attorney for Trustee, Expenses - Rincon Law LLP                                679.05                0.00            679.05
Accountant for Trustee, Fees - Kokjer, Pierotti, Maiocco &                   3,023.50                0.00          3,023.50
Duck LLP
Accountant for Trustee, Expenses - Kokjer, Pierotti, Maiocco &                 109.19                0.00            109.19
Duck LLP
Charges, U.S. Bankruptcy Court                                                 245.00                0.00            245.00
Other, Fees - Todd Rothbard, Attorney At Law                                 2,400.00            2,400.00              0.00
Other, Expenses - International Sureties, LTD                                    2.44                2.44              0.00
Other, Expenses - Todd Rathbard, Attorney At Law                               584.36              584.36              0.00
Other, Expenses - Trustee Insurance Agency                                     768.20              768.20              0.00

                           Total to be paid for chapter 7 administration expenses:                          $    101,783.20
                           Remaining balance:                                                               $          0.00


               Application for prior chapter fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments       Proposed
Reason/Applicant                                                    Total Requested            to Date          Payment
                                                           NONE

                       Total to be paid for prior chapter administration expenses:                          $          0.00
                       Remaining balance:                                                                   $          0.00
UST Form 101-7-TFR (05/1/2011)
        Case: 17-50794      Doc# 68      Filed: 01/06/21 Entered: 01/06/21 16:20:51                   Page 13 of
                                                       15
                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $9,659.99 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
1-2         FRANCHISE TAX BOARD                                              9,659.99                 0.00               0.00

                                                 Total to be paid for priority claims:                    $              0.00
                                                 Remaining balance:                                       $              0.00


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $689,053.18 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.000 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
1-2         FRANCHISE TAX BOARD                                            689,053.18                0.00                0.00

                               Total to be paid for timely general unsecured claims:                      $              0.00
                               Remaining balance:                                                         $              0.00


                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
                                                          NONE

                               Total to be paid for tardy general unsecured claims:                       $              0.00
                               Remaining balance:                                                         $              0.00




UST Form 101-7-TFR (05/1/2011)
        Case: 17-50794        Doc# 68      Filed: 01/06/21 Entered: 01/06/21 16:20:51                 Page 14 of
                                                         15
                 Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
       pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
       LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
       plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments              Proposed
No.       Claimant                                                  of Claim             to Date            Payment
                                                        NONE

                                           Total to be paid for subordinated claims:                   $           0.00
                                           Remaining balance:                                          $           0.00




UST Form 101-7-TFR (05/1/2011)
       Case: 17-50794        Doc# 68      Filed: 01/06/21 Entered: 01/06/21 16:20:51                Page 15 of
                                                        15
